—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Berke, J.), dated January 14, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contentions, the defendant demonstrated, prima facie, his entitlement to judgment as a matter of law by submitting proof in admissible form that he did not negligently cause the plaintiffs injuries. The burden then shifted to the plaintiff to establish the existence of a genuine, material issue of fact which would require a trial (see, Alvarez v Prospect Hosp., 68 NY2d 320). The plaintiff’s deposition testimony submitted in opposition to the motion consisted of nothing more than unsubstantiated and speculative assertions of negligence, and thus was insufficient to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557). *627Therefore, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint (see, Waingort v Siegel, 278 AD2d 408). Ritter, J. P., McGinity, Luciano and Feuerstein, JJ., concur.